Case 1:21-cv-22863-KMM Document 57 Entered on FLSD Docket 08/25/2021 Page 1 of 9




                           IN TIIE UM TED STATES DISTRICT CO URT
                          FOR TIV SOUTHERN DISTRICT OF FLORIPA
                                  CaseN o.1:21-CV-22863-KM M

 .   JUDI'I'
           H ANNE HAYES,individually and on behalfof
     W .H.,am inor,ROBYN M CCARTHY aùd JOHN
     M CCARTHY,individually and on behalfofL.M .,a mlnor,
             A BAN EK ,individually and on behalfofD.B.
     and B.B,minorchildren,K AS ARONE-V LLER,
     individually and on behalfofR.M .andL.M .,M inor
     cllildren,ALISHA TODD,individually and on behalfofJ.T,
     aminor,JXIMIEKINDER,individuallyandonbehaifof
     R.K .,am inor,CHRIS RODRIGUEZ,individually and on
     behalfofJ.D.-F.,am inor,JACK KOCH,individually and FILED BY G5            D.c .
     on behalfofR.K,B.K .,and A.K.,minorchildren,
     KRISTEN THOO SON ,indlvidually and on behalfof
     P.T.,arninor,EREN DOOLEY,indikidually and on behalf
                                                             AtJC'25 2221
     ofG .D.quminor,TOM COLLINS,indlvidually and on           ANGELA E.NOBLE
                                                             CLERK U S DISI C'
                                                                             E
     behalfofQ.C.,aminor,        '                           s.o.oF/i.à.-w.Ra. .
                                     Plaintiffs,

     VS.

     GOVERNOR RONM ,D DION DESANTIS,inhlsofflcill
     Capacity asGoveldorofthe State ofFlorida;FLORIDA
     DEPARTA NT 0F EDUCATION ,RICHARD
     CORCORAN,in hisoftk ialcapacity asComm lssionerof
     theFlpridaDepsrtmentofEducationuORANGE COUNTY
     SCHOOL BOARD,M lAv DADE COUNW SCHOOL
     BOARD,HILLSBOROUGH COUNTY SCHOOL
     BOARD,PALM BEACH SCHOOL BOARD ,         . ..

     BROW ARD COUNTY SCHOOL BOARD,PASC:
     COUNTY SCHQOL B0ARD. ALACHUA COUNTY
     SCHOOL BOARD andVOLUSIA COUNTY SPHOOL
     BOV D.
                                      Defendapts.
              '       .
                                                          /

           DEFEO ANX THE SCHOOL BOARD OF VOLUSIA COt1N ' I'Y,FLORIDAAS,
            RESPONSE IN OPPOSITION TO PLAINTIFFS'AM ENDED M OTION FOR
                                 PRELIM W ARY INM CTION
            Defendant,THE SCHOOL BOARD OF VOLUSIA COUNTY,FLORIDA (hereinafter,
     S'VCSBM),by and through itstmdersigned attom eys,hereby SlesitsRejponsein Opposition to


                                          PA GE 1 O F 9
Case 1:21-cv-22863-KMM Document 57 Entered on FLSD Docket 08/25/2021 Page 2 of 9




  Plaintiffs'AmendedM otionforPrellminaryInjunction,andpurslmnttotheCourt'sOrderSetting
  Briefmg Schedtlle,and statesasfollows:

                RELEVANT FACTUAL & PRO CEDIG AL BACK GROUND

               onJulyao,2021,oesndantvloridaèovemorRonaldoesanus,issued
      'tive Order21-175,entitled Gt nsllring Prents'Freedom to Choose- M asksin School''
  Execu                                                                              .




  directingtheFloridaDepartmentofHealthandtùeFloridaDepsrtmentofEducationto
  implementsafety protocolsforconkollingthespreadofCOVID-19in'schools,butwithout
  violating parents'dghttmderFlodda1aw to makehealth caredecisionsincludingm asking for

  théirchildren itlrelationto COVID-19.

               r
               fheExecutiveOrderempowered theFlodda CommlssionerofEducation to

  withhold statefundsgop noncompliantschoolboards.

               OnAugust6,2021,PlnlntiffsflledtheirComplaintforInjunctiveReliefand
  MotionforPreliminaryInjundioùagainsttheDefendants.(Doc.#1,3.q
         4.    PlnintiffssubsequentlySledtheirAmendedM otionfèrPreliminaryInjtmctioqon
  August10,2021.(Doc.#17.j Plaintiffs'AmendedM otionforPrellminaryInjtmction seeksto
  enjointheenforcementofDefendantGpvemorDesantis'ExecutiveOrder21-175.(Doc.#3,p.
  22.1
         5.    On August16,2021,Plintiffsserved VCSB with theComplahtand M otion for

  PrèliminaryInjlmction.(Doc.# 34.)
               Plnlntlffscompise ofparenis,individually and on behalfofmlnors,residing in

  eightdifferentcotmtiesacrossthestateofFlodda.Fourofthosecotmtiesareinthejudsdiction
  oftheM iddleDistdctofFlodda.(Doc.#1,$j31,33,36,j8.1




                                           PA GE 2 OF 9
Case 1:21-cv-22863-KMM Document 57 Entered on FLSD Docket 08/25/2021 Page 3 of 9




                      Ii1J
                         relationtoVolusiaCounty,Plalntc JnmieKinder,isthemotherofR.K.,a
                                                                                    '
                                                                            .

  mlnorwhoresidesinVolusiaCotmty,FloddaandattendsapublicschoolinVolusiaCounty.

  p ock#1,:130.)
        '                                                                                  t
                  .


         8.           vcss operatesthekolusiacountyschoolsauditsp- cipalheadquartersisin
  volusiaColmty,Florida.L1à at!38.)Ithasnoties,contactorheadquo ersintheSouthern
  .




  DistrictofFlodda,

         9.           ,On June 14,2021,VCSB voted to nm end itspolicy to make masksoptionalfor

  students.'
           l'llisisitillitscurrentpplicy.
            10.       'FheComplaintallegesthatvenueisproperinthe Southem DistrictofFlorida

  ptlrslmnt28U.S.C.j1391(b),wherethree(3)oftheDefendnnts,M lnmiDadeCotmtySchool
                                        '      .
                                    .                                   .


  Board,Palm Beach CountySchoolBoard,andBrowardColmty SchoolBoardresideinthis

  judiclaldlstrictandsix(6)children,L.M .,D.B.,B.B.,J.T.,J.D.-F.andQ.C.resideandgoto
  schoolsinthisjudicialdiskict.(Doc.#1,:41.5
            11. Amopgtàetwentysçven(27)nnmedplaintiffs,therem.etlalrteen(13)plaintifrs
  whoresideincountieslocatedintheM iddleDistrictofFloridw eight(8)ofwliom arèminor
  cllildren who attend publicschoolsin theM iddleDistrictofFlorida.

            12. 0ftheeight(8)namedschoolbords,fotlrofthem afelocatedintheM iddle.
  DistdctofFloddw andoneislocated in theNorthem DistrictofFlprida.

            13. VCSB opposesthePlaintiffs'AmendedM otionforPrellmlnarylnjtmction tothe
  extent(1)VCSB isentitledtoholevenuepdvilege;(2)tbismattermustbqtransferredtothe
  MiddleDistrictofFlorida,Orlandodivisjonpursuantto28U.S.C.j1404(a),and(3)therelief
  soughtby thePlaintiFsisnotdirected towardsVCSB.




                                              PA GE 3 OF 9
Case 1:21-cv-22863-KMM Document 57 Entered on FLSD Docket 08/25/2021 Page 4 of 9




                                       m M olu xotiM oF LAw
             A.Plaintiffs'AmendedM otion forPteliminaryInjunetionAgazstVCSB M ustBe
                 Denied W hereVCSB IsEntitled to Hop eVenuePrivilige.
             Ithaslong beentheesGblished comm on 1aw ofFloridathstvenuein civilacsions
             broughtagainstthestateorone ofits'  agenciesorsubdivigions,absentwaiveror
             excçption,properly liesin thecounty wherethestate,agency orsubdivision,
             m aintainsltsprincipalheadquarters.Such aruleprom otesorderly and lmiform .
             handling ofstatelitigatioù andhelpsto minimizeexpeùditure ofoublicfundsand
             m ahpower.            .                                     A'

      MSPA Claims1,LLC v.Halfa HèatthInc.,201.
                                             7W L 7803817,*4IS.D.Fla.October13,
      zol7ltcitingCarlilev.Game(l7FrqshWaterFishComm 'n,354'So.id362,363-64.(F1a.
  '



      lg7xxcitatlonsomitled).Further,absentwaiverorapplicationofapidentifedexciption,the      :
                             .


      homevenueprivilegeappearstobeanabsoluteright.1d (cithzgBushv.Florida,945So.2d
             w           '         ,   .                  .   '                       .




      1207,1212 (Fla.2006(
                         9.
             VCSB isan agency orsubdivision ofthe StateofFlodda,and m aintainsitsprincipal

      headquartersinVolusiaColmty,Ftorida.TherehasbeennowaiverofvenuebyVCSB or
      identiied éxceptionsby thePlaintiffs.See generally PihellasCtwnf.pv.Baldwin,80 So.3d 366

      (F1a.2dDCA 2012)CA * 11courtlacksthediscretiontodenyan mssertion ofthehdmevenue
      privilege.On theconkary,EaG aIcourtm ustapply thehom evenueprivilegellnlèssoneofth8

      exceptionstotheprlvilegeissatlsfled.''')'
                                              I'hePlalntiffhastlieblirdento asyertexceptionstothe
      privilege.See ià

             Therefore,whereVCSB assertshom evenueprivilege,theCourtmustapply it.

             B.Plaltiffs'Amende#MotionforPrellminac InjunctionAjainstVCSB MustBe
                 Dènied W heretheM iddleDistrictofFlorida,OrlandoDipsion IstheV ore
                 AppropriateVenueto HearthePlaintiffs'M otion Pursuantto28U .S.C.
                 j1404(a).
             KForthçconveienceofpartlesandwiGesses,intheinterestofjustice,adistrictcourt
      m ay M nsferany civilactibn to any otherdistricfordivision whe#eitm ighthavebeen


                                             PAGE 4 OF 9'
Case 1:21-cv-22863-KMM Document 57 Entered on FLSD Docket 08/25/2021 Page 5 of 9




  brought...''28 U.S.C.j14ô4(a).Thedecisionto'transferthecasepursuanttoSection 1404(a)
                       .




  shouldbebasedontçan%indivldualized,case-by-caseconsidemtion ofconvenienceand
                           '
    ,
  fnlrness.'''M SPA Claims1,LLC v.Halfa HealthInc.,2017W L 7803813,*IIS.D.Fla.
  October13,zol7ltquotingStewardOrg.,Inc.v.Ricoh Corp.,487U.S.22,29(1988:.
              Cèurtsemba
                       ,
                          rk on atwo-prong inquiry whep considering the sevéralfactorsused
                                 '

              to determlnewhetherto lnnqfervenue.First thealternativevenuemustbe onein
              which theéction could originally havebeen broughtby theplaihtiff.Second,
              couttsareto balance privateand public factorsto determlneiflénsferis


  M SPA Claims79LLG supra,2017c+ 1.7807813,at*1(citationsomitted).'Therecanbeno
  disputethatthisaction-agalnstVCSB could havebeen broughtin theM iddle DistictofFlorida

  wheretheMiddleDistrictoi-Floridahassubjectmatterjurisdictionovertheaçtion,personal
  jmisdictionoverVCSB,andvenueisproperintheM iddleDistdctofFloridawhereVCSB'S
          .
                                                                                             '




  PrinciPalV adqllartersishltheMiddleDisM ctpfFlorida.
                                     .



              Asforthesecondprong,section 1404factorsinclude(1)theconvenienceofthe
  witnesses;(2)thelocation ofrelevantdocumentsandtherelativeeaseofaccessto sourcesof
  proof;(3)theconvenienceoftheparties;(4)thèlocusofoperativefacts;(5)theavallabilityof
  processtocompeltheattendanceoftmwillingwitnesses;(6)therelativemeansofthepnrties;(7)
  aforllm's'familiarityFithgovçrnlnglaw;(8)theweightaccordedaplaintiff'schoiceoffonlm;
    d(9)trialem ciencyandtheinterestsofjustice,basedonthetotalityofthecircnmglmnces.''1i
  at*1.

        (1)ConvenienceofthewlmessesandihepartiçsnecesàitateatransferofvenuetotheMiddle
              Disu ctofFloHda.
              W hilethePlaintl
                       .
                             kffsmssertthatvenueisproperinthe Sout
                                                                 'hern DistrictofFloridabecause

  therearethreeDefendantschoolboardslocatedinthisjudicialdistlct,thetollityofwitnesses
  atd parties'locationsnecessitateaksnqfertotlieMiddleDistrictofFlorida.n erearefpur


                                             PAGEjOF9
Case 1:21-cv-22863-KMM Document 57 Entered on FLSD Docket 08/25/2021 Page 6 of 9




  Defendantschoolboardsin theM iddle DistrictofFlbrida:Orange Cotmty SchoolBoard,

  Hillsborough County SchoolBoard,Pasco County SchoolBoard and Volusia Cotmty School

  Board.M oreover,there arethreeDefendants,AlachuaCotmty SchoolBoard,Govem orDesantis

  ànd Com missionerCorcoran,whoarelocated in theNorthem DistrictofFloridw which makesit

  exkemelyinconveientforsuchDefendanisandtheirwitnçssestoappearinthesouthem
      .
           -                                       '




  DistrictofFlorida.TheM iddleDiFtdctofFlorida wouldbethe middle-grotmd fora11the

  Defendants.

          addiuonany-.oriesaeen(1s)pl-,
                                      .ntis.
                                           swhom.emlnorckldreninuusuwsuit,eigiu(8)
  ofthemlnprchildren bringing suitin thiscaseresideip atfd attend public schoolsintheM iddle

  DistrictofFlorida.Thus,rguably,itw ould bem oreconvei entforthosePlalntigsto litigate

  thei,
      rclaimsin the M iddleDistrictofFlorida.Fll/thermore,itwould be also bem oreconvenient

  forthePlaintiffsresiding in theNorthern DislictofFloridato litigate theirchlm sin theM iddle

  DistrictofFloridath% in the Sbuthern DistdctofFlorida.

      (j)Thelocation oftherelevantdocllmentsandtherelétiveeaseofaccesstosourcesofnroof      -




          Thelocation ofrelevantdocllm entsand sollrcesofproofforthe eightm inorchildren

  Plalntiffsand fom DefendN tschoolboardswould bein theM iddleDiskictofFlorida.

      (3) Lçwus9fOnerativeFactsnecessitteatrànsferofvenuetotheM iddleDistrictofFlorida
          To determinethelocusofoperatlvefacts,cburtslook to wheretheevents9om wilichthe

  claim arise:occurred.Id at*5.
                                               '                 '
                             ,
          PlaintiffsseekaprellminaryinjunctionagainsttheDefendantsseeklngto enjointhe
                                  '   .                .
  ,
                                                                                '
                                                             .
  Governorfrom enforcingitsExecuttveOrder21-175andtoallow theschooldistrlctsto
  implem entthechildren'sIEP and 504 plans.VCSB m aintnlnqa11ofitsrecords,operatesand

  m anages.itspublicschools,voteson policies,and conductsitsbusinessa11within Volusia'
                     .




                                          PAGE 6 OF 9
Case 1:21-cv-22863-KMM Document 57 Entered on FLSD Docket 08/25/2021 Page 7 of 9




  County,wlzich isunderthejudsdictionoftheM iddleDistrictofFlorida.Thus,theoperative
  factslm derlying thePlaintiffs',JnmieKinderand R.K.,clnimKagninqtVCSB would arisefrom

  and occurin VolusiaCotmty and haveno connecion to the Southern DistrictofF      .

        M oreover,theoperativefactstmderlying theExecutlveOrderatissuehere occN ed in

  Tallah% see,Floridw which isin theN orthem D istrictofFloridw and would haveno connection

  tothe Southem DislictofFlorida.

        Asforfactor(9),CourtsgivelessdeferencetoaPlaintic schosenfonzm twherethe
  operativefactsunderlyingthecauseofaction didnotoccm within thefonlm chosen by the
                                                       '                          .
                                                  .

  Plaintiff,and wheretheDefendants'çlhomevenueprivilege''weighsheavily in favorof

  transferringthiscaseto theM iddleDistrictofFlodda.1d.at*3,5.

        Fora11theforegoing reasons,thetotality ofthecircllmqtnncesnecessitateatransferof

  venueto theM iddleDistrictofFlorida.

         C. PlaintifrsAm ended M otion astoV CSB M ustBeDenied W here ItDoesNot
            Seek ReliefAgainst       .

         Therequestedreliefstatedi
                                 j
                                   nthePlnl
                                          'nt
                                            '
                                              iFs'AmendedM otion forPreliminaryInjtmction
  istoSsrequestthatthiscourtM mediatelyenjoin enf:rcementofDefendantGovem or
  Desantis'Executive Order21-175.''ThisisspeciGcto GovernorDesahtisand Comm lssioner

  Corcoran wheretheGovem orissued theExecutiveOrderand theComm lssioneree orcesit.

  VCSB hasno authority overtheGovem or'sExrcutiveOrder.Tlm s,theAm epdpd M otion must

  be'denied asto VCSB.

                                       CONCLUSION

         For the aforemenioned repsons,THE SUHOOL BOARD OF VOLUSIA COUNTY,

  FLORIDA,respectfullyrequeststhattheCpurtenteranOrderdenyinganyinjunctivereliefagainst




                                         PAGE 7 OF 9
Case 1:21-cv-22863-KMM Document 57 Entered on FLSD Docket 08/25/2021 Page 8 of 9




  VCSB and dismiss the Plaintiffs'Complaint.W ithoutwaiving perspnaljudsdiction orvenue
  privilege,VCSB reservesa11otherlegélarglzmentsand defensesfor>lateydate.


                                          DORAN,SIM S,W OLFE & Y00N

                                          /s/CarolA.Yoon
                                          TheodoreR.Doran,FBN 347515
                                          Aaron W olfe,FBN 766216
                                          CarolA.Yoon,FBN 100804
                                          1020 W .Intem ationalSpeedway Blvd.
                                          DaytonaBeach,Florida 32114
                                          Telephone:(386)253-1111
                                          PrimaryEmail:awolfe@doranlam com
                                          PrimaryEmail:cyoon@doranlam com
                                          SecondazyEmall:lclavassaa@doranlaw coin
                                          AttorneysforDefendant

                                  CERTIFICATE OF SERVICE

        lHEREBY CERTIFY thaton August24th,2021,a copy ofthisResponse in Opposition to
  Plaintp 'AmendedMotionforPreliminaryInjunctionhmsbeenservedviaelectroicmailto:
  StephanieLanger,Esquire
  Slanger@langerlawpmcom
  M atthew W ilson Die/,Esquire
  Mdietz@justdigitorg
  LeeA.Peifer,Esquire
  Leepeifer@eversheds-sulerlrd.com
  RaymondFrederick Treadwell,àsquire
  M y-leadweli@eog.myiodda.com
  RoccoE.Testnnl Esquire
  roocotestnnl
             '@evershed-sulerlrd.com
  Stacey M .M ohi,Esquire
  Stceymok@ eversheds-sulerlr d.com
  AnaslsiosKamoutsas,Esquire
  nnnqkaml mail.regent.edu

                                        PAGE 8 OF 9
Case 1:21-cv-22863-KMM Document 57 Entered on FLSD Docket 08/25/2021 Page 9 of 9




  Amy J.Pitsch,Esquire
  apitsch@gmlam com
  LuisM ichaplGarcia,Esqulre
  Lmgarcir@dadeschools.net
  Jordap AlexanderM adriral,Esquire
  jordnnmaddgz@ dadeschools.net
  Susan M .M arken,Esqtlire
  smarken@dadeschools.net
  JasonL.Margolin,ksquire
  Jason.margolin@akermalxcop
  M elissa Torres,Esquire
  Melissa.torres@akerman.com
  ZéiraRnm irez Elias,Esquire
  Zaaa.elias@alterman.com
  Jon Erik Bell,Esquire
  Jon.bell@palmbeachschools.org
  LalzraEsterman Plncus,Esquire
  Laca.pincus@paM beachschools.com
  LisaA.Cnrmona,Esquire
  Lisa.ca= ona@pnlmbéachs'
                         chools.com
  PatriciaM oralesChristinnKen,Esquire
  Anna.morzes@paM beachschools.cpm
  Sean Chdstian Fahey,Esquire
  Ser .foey@pnlmbeachschools.com
  M ichaelThommsBtlrke,Esquire
  burkeljambg.com
  DennlsJohn M fonso,Esquire
  dalfonso@mccle alfonso.coin
                                                 /s/CarolA.Yoon
                                                  CarolA.Yoon



                                         PAGE 9 OF 9
